MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLES CERTIFIED
January 31, 2006
Anderson / Mudd v. Myers (S52971). Upon consideration by the court. Petitioners' request for
oral argument is denied. Petitioners' arguments that the Attorney General's certified ballot title
for Initiative Petition No. 78 (2006) does not comply substantially with ORS 250.035 are not
well taken. The court certifies to the Secretary of State the Attorney General's certified ballot
title for the proposed measure.
Anderson / Mudd v. Myers (S52972). Upon consideration by the court.  Petitioners' request for
oral argument is denied. Petitioners' arguments that the Attorney General's certified ballot title
for Initiative Petition No. 79 (2006) does not comply substantially with ORS 250.035 are not
well taken. The court certifies to the Secretary of State the Attorney General's certified ballot
title for the proposed measure.

CERTIFIED QUESTIONS, CERTIFIED APPEALS,
MANDAMUS PROCEEDINGS, AND OTHER MATTERS
January 31, 2006
State v. Upton, George Washington (S52316). Peremptory writ of mandamus issued.